PD-1169-15
                            PD-1169-15                             COURT OF CRIMINAL APPEALS
                                                                                    AUSTIN, TEXAS
                                                                   Transmitted 9/8/2015 10:47:21 AM
                                                                    Accepted 9/14/2015 10:18:12 AM
                                                                                     ABEL ACOSTA
                            No. __________________                                           CLERK



                                  IN THE
                        COURT OF CRIMINAL APPEALS
                                 OF TEXAS
                         SITTING AT AUSTIN, TEXAS




                      ERRINGTON CHARLES HATCH, JR.
                                Appellant


                                        V.
September 14, 2015
                            THE STATE OF TEXAS
                                  Appellee




        On Petition for Discretionary Review from the Fifth Court of Appeals
                               Sitting at Dallas, Texas
                                     in Cause No.
                                   05-13-01710-CR
                 On appeal from Criminal District Court Number 4
                               of Dallas County, Texas
                             In Cause No. F11-59284-T



                     MOTION FOR AN EXTENSION OF TIME
                              IN WHICH TO FILE
                     PETITION FOR DISCRETIONARY REVIE

       COMES NOW Errington Charles Hatch, Jr., Appellant, and respectfully

                                         1
submits this Motion for an Extension of Time in Which to File Petition for

Discretionary Review in the above entitled and numbered cause. In support of this

Motion, Appellant would show this Honorable Court the following:

                                          I.

      Appellant was charged by indictment with aggravated robbery with a deadly

weapon. (CR: 12). On November 26, 2013, Appellant pled not guilty to the indictment

and was tried and convicted by a jury. (RR2: 118; RR3: 99). The trial court determined

punishment at a hearing on November 26, 2013. (RR4: 1-95). Following the

punishment hearing, the trial court sentenced Appellant to forty years’ imprisonment.

(RR5: 14; CR: 67). Appellant timely filed his notice of appeal on November 26, 2013.

(CR: 72).

                                         II.

      Appellant’s conviction was affirmed in the Court of Appeals on February 3,

2015 in an unpublished opinion. Hatch v. State, No. 05-13-01710-CR, 2015 Tex. App.

LEXIS 8358 (Tex. App. – Dallas, August 10, 2015).

                                         III.

      The deadline for filing a Petition for Discretionary Review is September 9,

2015. Appellant brings this motion for an extension of time within 15 days of the last

date for filing Petition for Discretionary Review, i.e., by filing this motion


                                          2
electronically on September 8, 2015. TEX. R. APP. P. 68.2 (c).

                                         IV.

      Appellant requests an extension of time for a period of thirty (30) days. No prior

request for an extension of time has been made.

                                          V.

      The facts relied upon to show good cause for this requested extension are as

follows:

      (1) The undersigned attorney filed a motion for rehearing in cause number

      05-14-00635-CR styled Anthony Bernard Johnson v. State of Texas on July

      10, 2015 pending in the 5th District Court of Appeals, Dallas, Texas.

      (2) The undersigned attorney filed a petition for discretionary review in cause

      number PD-0760-15 styled Anthony Chamberlain v. State of Texas on July

      30, 2015 pending in the Texas Court of Criminal Appeals, Austin, Texas.

      (3) The undersigned attorney filed a brief in cause number 05-14-01609-CR

      styled Ricardo Velazquez v. State of Texas on August 10, 2015 pending in the

      5th District Court of Appeals, Dallas, Texas.

      (4) The undersigned attorney filed a brief in cause number 05-14-00945-CR &

      05-14-00946-CR styled Laderek Kinte Reynolds v. State of Texas on August 19,

      2015 pending in the 5th District Court of Appeals, Dallas, Texas.


                                          3
      (5) The undersigned attorney is preparing a brief in cause number 05-14-00186-

      CR styled Charles Dewayne Hooks v. State of Texas pending in the 5th District

      Court of Appeals, Dallas, Texas.

                                         VI.

      WHEREFORE, PREMISES CONSIDERED, Appellant respectfully requests

that this Honorable Court extend time for filing the Petition for Discretionary Review

for 30 days.

                                                     Respectfully submitted,

                                                     /s/ Nanette Hendrickson
Lynn Richardson                                      Nanette Hendrickson
Chief Public Defender                                Assistant Public Defender
Dallas County, Texas                                 State Bar No. 24081423
                                                     Frank Crowley Courts Building
                                                     133 N. Industrial Blvd., LB-2
                                                     Dallas, Texas 75207-4399
                                                     nanette.hendrickson
                                                     @dallascounty.org
                                                     (214) 653-3582 (phone)
                                                     (214) 653-3539 (fax)

                          CERTIFICATE OF SERVICE

      I hereby certify that a true copy of the foregoing brief was served on the Dallas
County Criminal District Attorney’s Office (Appellate Section), 133 N. Industrial
Blvd., LB-19, 10th Floor, Dallas, Texas, 75207, by hand delivery and electronic
service to Lori Ordiway at DCDAAppeals@dallascounty.org on September 8, 2015.

                                                     /s/ Nanette Hendrickson
                                                     Nanette Hendrickson

                                          4